Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 30, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 2-9 are objected to because of the following informalities: Claims 2-9 recite ‘a method’ rather than ‘the method’. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
electronic processing unit, to receive in claim 11.
signaling device to receive in claim 11.
Because this/these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
In claim 11, the limitations, “electronic processing unit, to receive; signaling device to receive” have been interpreted under 112(f) as a means plus function because of the combination of a non-structural term “electronic processing unit; signaling device” and functional language “receive; and receive” without reciting sufficient structure to achieve the function. Hence, for the purpose of examination, the Examiner will interpret claim 1 as an apparatus requiring “specialized programming” that performs the claim limitations:
electronic processing unit, to receive (Corresponding structure in specification paragraph [0017]—i.e. an ECU (Electronic Control Unit); Note: For the purpose of further examination, the Examiner shall interpret the ECU as interpreted by a person of ordinary skill in the art as the commonly known ECU that comprises at least an electronic microprocessor and a memory).
signaling device to receive (Corresponding structure in specification paragraph [0021-0022]—i.e. display device, smartphone, smartwatch, mobile device, buzzer, loudspeaker);  

Note: The Examiner finds that the specification does not describe any specific structure for the ECU and there is no reference to a processor, integrated circuit, logic device, computing device, computer and a memory that defines the structure of the ECU. Hence, the Examiner determines that one of ordinary skill in the art would accept the most common definition of an ECU which is a computing device with an electronic microprocessor and a memory.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim 10 recites, “a computer program comprising a program code” which is directed to ‘software per se’ and it does not fall within one of the four categories of patent eligible subject matter. (See MPEP 2106: Non-limiting examples of claims that are not directed to any of the statutory categories include: Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rakshit (US Patent Publication No. 2013/0080053; hereinafter Rakshit) in view of Kuhnreich (International PCT Patent Publication WO2015159101A1; hereinafter Kuhnreich).
Regarding claim 1, Rakshit teaches:
(Rakshit: Paragraphs 0003-0004 provides for pollution report);
providing the first signal to an electronic processing unit (Rakshit: Paragraph 0014 provides for signal to an electronic processor);
processing the first signal by the electronic processing unit to generate a control signal (Rakshit: Paragraph 0014 provides for IP bases control signal); 
controlling a signaling device by the control signal to provide the driver with information correlated with exposure of the driver to the atmospheric pollution when the motorcycle is being driven (Rakshit: Paragraph 0017 and 0020 provides for pollution analyzer programs that recommend through a UI feedback to the driver); 
Since Rakshit does not explicitly teach wherein the processing step comprises an operation of comparing the first datum with at least one threshold value for verifying whether the pollution acquired by the sensor exceeds a pre-set level; in the controlling step, the signaling device is switched-on if the pollution acquired exceeds the pre-set level, Kuhnreich teaches wherein: the processing step comprises an operation of comparing the first datum with at least one threshold value for verifying whether the pollution acquired by the sensor exceeds a pre-set level; in the controlling step, the signaling device is switched-on if the pollution acquired exceeds the pre-set level (Kuhnreich: Figure 4 (entire figure—steps 430, 440 and 450) and page 5, lines 34-35 provide for comparison to a reference data point).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Pollution Notification System & Method of Rakshit with the Pollution Comparison System & Method of Kuhnreich such that, the Rakshit and Kuhnreich teaches the processing step comprises an operation of comparing the first datum with at least one threshold value for verifying whether the pollution acquired by the sensor exceeds a pre-set level; in the controlling step, the signaling device is switched-on if the pollution acquired exceeds the pre-set level. One would have been motivated to make such a combination in order to improve user experience and safety (Kuhnreich: Page 1, lines 5-15 and page 2, lines 5-24 provide for safety and enhancement of conventional techniques).
Regarding claim 2, the rejection of claim 1 is incorporate. Rakshit teaches:
A method according to claim 1, wherein the signaling device is an optical signaling device and/or acoustic signaling device and/or tactile signaling device (Rakshit: Paragraph 0016 provides for a display feedback (optical signal)).  
Regarding claim 3, the rejection of claim 1 is incorporate. Rakshit teaches:
A method according to claim 1, comprising a step of transmitting the first datum to a remote processing station to collect and aggregate pollution data coming from a plurality of sources (Rakshit: Figure 1, elements 112 and 122 provide for a remote processing station).  
Regarding claim 4, the rejection of claims 1 and 3 are incorporate. Rakshit teaches:
A method according to claim 3, wherein at least one geographical localization datum of the motorcycle is transmitted during the transmission step (Rakshit: Figure 4 (entire figure) provides for car, bicycle location data; Paragraph 0003 provides for motorbikes).  
Regarding claim 5, the rejection of claims 1, 3 and 4 are incorporate. Rakshit teaches:
A method   according to claim 4, comprising the steps of: obtaining or calculating, at the remote processing station, a second datum correlated with average pollution of an area in which the motorcycle is used when the motorcycle is being driven; sending a second signal containing the second datum, from the remote processing station to the electronic processing unit; wherein the second signal is processed during the processing step (Rakshit: Figure 4 (entire figure) provides for multiple datums and figure 1, elements 112 and 122 receive the data for processing).  
Regarding claim 6, the rejection of claims 1, 3, 4 and 5 are incorporate. Rakshit teaches:
Since Rakshit does not explicitly teach a method according to claim 5, wherein the processing step comprises an operation of comparing said first datum with said second datum, Kuhnreich teaches wherein the processing step comprises an operation of comparing said first datum with said second datum (Kuhnreich: Page 6, lines 10-15 provide for comparison with differing reference data).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Pollution Notification System & Method of Rakshit with the Pollution Comparison System & Method of Kuhnreich such that, the combined system and method of Rakshit and Kuhnreich teaches wherein the processing step comprises an operation of comparing said first datum with said second datum. One would have been motivated to make such a combination in order to improve user experience and safety (Kuhnreich: Page 1, lines 5-15 and page 2, lines 5-24 provide for safety and enhancement of conventional techniques).
Regarding claim 7, the rejection of claim 1 is incorporate. Rakshit teaches:
A method  according to claim 1, wherein the processing step comprises the operations of:   calculating a navigation itinerary of the motorcycle, going from a starting location to a selected destination location (Rakshit: Figure 4 (elements 418) provides for start ‘A’ and destination ‘L’ and different itineraries); 
correlating said navigation itinerary with atmospheric pollution data detected on sections of said itinerary and associating with said itinerary a first atmospheric pollution index on said itinerary (Rakshit: Figure 4 (elements 412) provides for start ‘A’ and destination ‘L’ and different itineraries and associated pollution indices); 
identifying one or more alternative itineraries to find an alternative itinerary, if an alternative itinerary exists, with which a second atmospheric pollution index on the alternative itinerary is associated, which is less than the first index (Rakshit: Figure 4 (elements 412) provides for start ‘A’ and destination ‘L’ and different itineraries and associated pollution indices—wherein the least cumulative score indicates the alternative itinerary—and is shown by the shaded area ABCFGJKL).  
Regarding claim 8, the rejection of claims 1 and 7 are incorporate. Rakshit teaches:
A method according to claim 7, wherein the processing step comprises an operation of proposing the alternative itinerary found to the driver (Rakshit: Figure 4 (elements 412) provides for start ‘A’ and destination ‘L’ and different itineraries and associated pollution indices—wherein the least cumulative score indicates the alternative itinerary—and is shown by the shaded area ABCFGJKL).  
Regarding claim 9, the rejection of claims 1, 7 and 8 are incorporate. Rakshit teaches:
A method according to claim 8, wherein the processing step comprises a step of receiving an acceptance or refusal datum of the alternative itinerary found from the driver (Rakshit: Figure 4, element 406 provides for acceptance of alternate itinerary or rejection/refusal by ignoring the system).  

Regarding claim 10, the rejection of claim 1 is incorporate. Rakshit teaches:
A computer program comprising a program code, the program code being loadable into a memory of an electronic processor for executing a method according to claim 1 (Rakshit: Paragraph 0006 provides for program code).  
	Regarding claim 11, the rejection of claim 1 is incorporate. Rakshit teaches:
A system for acquiring atmospheric pollution data and reporting the atmospheric pollution data to a driver of a motorcycle, comprising: a motorcycle comprising a sensor installed on board the motorcycle adapted and configured to acquire at least one first datum correlated with   atmospheric pollution in a geographical area in which the motorcycle is used when the motorcycle is being driven to obtain at least one first signal containing said first datum (Rakshit: Paragraphs 0003-0004 provides for pollution report); 
(Rakshit: Paragraph 0014 provides for signal to an electronic processor);   
a signaling device adapted and configured to be controlled by the control signal for being switched on to provide the driver with information correlated with exposure of the driver to the atmospheric pollution when the motorcycle is being driven (Rakshit: Figure 4 (entire figure) provides for a display with pollution information).
Since Rakshit does not explicitly teach [alert or display] if the pollution detected the sensor exceeds a pre-set level, Kuhnreich teaches [alert or display] if the pollution detected the sensor exceeds a pre-set level (Kuhnreich: Figure 4 (entire figure—steps 430, 440 and 450) and page 5, lines 34-35 provide for comparison to a reference data point).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Pollution Notification System & Method of Rakshit with the Pollution Comparison System & Method of Kuhnreich such that, the combined system and method of Rakshit and Kuhnreich teaches [alert or display] if the pollution detected the sensor exceeds a pre-set level. One would have been motivated to make such a combination in order to improve user experience and safety (Kuhnreich: Page 1, lines 5-15 and page 2, lines 5-24 provide for safety and enhancement of conventional techniques).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISCHI PANICKER whose telephone number is (571) 270-7924.  The examiner can normally be reached on M-F (7:30 - 16:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Tischi Balachandra/Examiner, Art Unit 3662

/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662